Name: Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31999R1081Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98 Official Journal L 131 , 27/05/1999 P. 0015 - 0023COMMISSION REGULATION (EC) No 1081/1999of 26 May 1999opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1633/98(2), and in particular Article 12(1) thereof,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations(3), as last amended by Regulation (EC) No 2435/98(4), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(5), and in particular Article 1(1) thereof,(1) Whereas, in the framework of the World Trade Organisation (WTO), the Community has undertaken to open two annual tariff quotas each for 5000 head for bulls, cows and heifers other than for slaughter of the mottled Simmental breed and of the Schwyz and Fribourg breeds and for cows and heifers other than for slaughter of the grey, brown, yellow and mottled Simental breeds and of the Pinzgau breed at rates of customs duty of 6 % and 4 % respectively; whereas those quotas should be opened on a multiannual basis for twelve-month periods commencing on 1 July, hereinafter referred to as "the year of import", and detailed rules should be laid down for their application;(2) Whereas there should be a guarantee in particular of equal and continuing access to the said quotas for all interested operators within the Community and of uninterrupted application of the customs duties laid down for those quotas to all imports of the animals in question until the quotas are exhausted;(3) Whereas experience has shown that limiting imports may lead to speculative import licence applications; whereas, in order to ensure that the planned measures function properly, the greater part of the quantities available should be allocated to "traditional" importers of bulls, cows and heifers of specified Alpine and mountain breeds; whereas in certain cases administrative errors by the competent national body are liable to restrict the access of importers to that part of the quota; whereas provision should be made to remedy any resulting prejudice;(4) Whereas, in order to avoid forcing trade relations in this sector into an excessively rigid mould, a second tranche should be made available to importers who are able to show that they are engaged in genuine trade of some scale with third countries; whereas, in this connection and with a view to efficient management, the operators concerned must be required to have imported at least 15 head in the 12 months preceding the year of import in question; whereas a batch of 15 animals in principle constitutes a normal load and experience shows that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered genuine and viable;(5) Whereas, with a view to verifying compliance with these criteria, applications must be submitted in the Member State where the importer is registered for VAT purposes;(6) Whereas, in order to prevent speculation, "traditional" operators no longer engaged in trade in beef and veal at 1 June prior to the year of import in question should be denied access to the quota;(7) Whereas provision should be made for import rights to be allocated after a period of consideration and subject, where applicable, to the application of a uniform percentage reduction;(8) Whereas provision should be made for the arrangements to be administered by means of import licences; whereas, to that end, provision should be made in particular for detailed rules on the way applications are to be submitted and on the particulars to be shown in applications and on licences, if necessary by way of derogation from, or by supplementing, certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products(6), as last amended by Regulation (EC) No 1044/98(7), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(8), as last amended by Regulation (EC) No 2365/98(9);(9) Whereas Article 82 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(10), as last amended by Regulation (EC) No 82/97(11), provides for customs supervision of goods released for free circulation at a reduced rate of duty on account of their end-use; whereas the animals imported should be monitored for a certain period to ensure they are not slaughtered during that time; whereas, in order to ensure that slaughter does not take place during that period, a security should be required to cover the difference between the common customs tariff (CCT) duty and the reduced duty applicable on the date of release for free circulation of the animals in question;(10) Whereas Commission Regulation (EC) No 1012/98 of 14 May 1998 opening and providing for the administration of tariff quotas for the import of bulls, cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds(12), as amended by Regulation (EC) No 1143/98(13), must be repealed;(11) Whereas, with a view to ensuring that the animals imported are not slaughtered for a certain period, Article 7(2) and (3) of Commission Regulation (EC) No 1143/98 of 2 June 1998 laying down detailed rules for a tariff quota for cows and heifers of specified mountain breeds originating in various third countries, other than for slaughter, and amending Regulation (EC) No 1012/98 provides for the animals imported to be identified in accordance with Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(14) and for certain additional particulars; whereas, since those particulars are already compulsory, the two paragraphs in question should be deleted;(12) Whereas, for the sake of clarity, Article 2(1)(a) and Article 8(c) of Regulation (EC) No 1143/98 should be corrected;(13) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. The following tariff quotas are hereby opened on a multiannual basis for periods running from 1 July to 30 June of the following year, each of which shall hereinafter be referred to as "the year of import".>TABLE>2. For the purposes of this Regulation, animals as referred to in paragraph 1 shall be deemed to be not for slaughter where they are not slaughtered within four months of the date of acceptance of the declaration of release for free circulation.Derogations may, however, be granted in duly proven cases of force majeure.3. To qualify under the tariff quota covered by serial No 09.0003, the following must be presented:- for bulls: a pedigree certificate,- for female animals: a pedigree certificate or a certificate of registration in a herdbook certifying the purity of the breed.Article 21. The two quotas provided for in Article 1(1) shall be divided into two parts of 80 %, i.e. 4000 head, and 20 %, i.e. 1000 head.(a) The first part, equalling 80 %, of each quota shall be divided among Community importers who are able to furnish proof that they have imported animals under the quotas covered by serial No 09.0001 and/or No 09.0003 in the 36 months preceding the year of import in question.However, the Member States may accept as a reference quantity import rights in respect of the previous year of import that have not been allocated because of an administrative error by the competent national body.(b) The second part, equalling 20 %, of each quota shall be reserved for applicants who can furnish proof that they have imported at least 15 live bovine animals covered by CN code 0102 from third countries in the 12 months prior to the year of import in question.Importers must be entered in a national VAT register.2. On the basis of the applications submitted for import rights, the first part shall be allocated to the various importers in proportion to their imports of animals as referred to in the first subparagraph of paragraph 1(a) during the 36 months preceding the year of import in question.3. On the basis of the applictions submitted for import rights, the second part shall be allocated to the various importers as referred to in paragraph 1(b) in proportion to the quantities applied for by them.Applications for import rights:- must cover 15 head or more, and- may not cover more than 50 head.Applications for import rights covering more than 50 head shall be treated as covering that number only.4. Proof of import shall be provided exclusively by means of customs documents of release for free circulation duly endorsed by the customs authorities.Member States may accept copies of the above documents duly certified by the issuing authority where applicants are able to prove to the satisfaction of the competent authority that they are unable to obtain the originals.Article 31. Importers who at 1 June prior to the year of import in question have ceased their activities in the beef and veal sector shall not qualify for any allocation under the first subparagraph of Article 2(1)(a).2. Companies formed by the merger of undertakings each having rights pursuant to Article 2(2) shall enjoy the same rights as the undertakings from undertakings from which they have been formed.Article 41. Applications for import rights may only be submitted in the Member State where the applicant is entered in a national VAT register.2. Applicants may submit only one application each per quota and that application shall relate to one part of the quota only.Where an applicant submits more than one application in respect of a quota, all applications from that applicant in respect of that quota shall be considered invalid.3. For the purposes of Article 2(1)(a) and (b), applicants for import rights in respect of each serial number, together with the proof referred to in Article 2(4), must reach the competent authorities by 15 June prior to the relevant year of import.4. After verifying the documents submitted, the Member States shall send the Commision the following by the 10th working day following the closing date for the submission of applications in respect of each serial number:- as regards the allocation provided for in the first subparagraph of Article 2(1)(a), the list of importers meeting the conditions for acceptance, with their names and addresses and the numbers of animals imported during the period referred to in Article 2(2),- as regards the allocation provided for in Article 2(1)(b), the list of applicants, with their names and addresses and the quantities applied for.5. All notifications, including nil notifications, shall be sent by fax, using the forms in Annexes II and III where applications are submitted.Article 51. The Commission shall decide what percentage of quantities applied for may be allocated.2. As regards applications as referred to in the second indent of Article 4(4), where the quantities applied for exceed the quantities available, the Commission shall set a uniform percentage reduction in the quantities applied for.Where the application of the uniform percentage reduction provided for in the first subparagraph results in less than 15 head being allocated per application, the allocation shall be made by the Member States concerned by drawing lots for batches of 15 head. Where the remainder is less than 15 head, that number shall constitute a single batch.Article 61. Imports of the quantities allocated shall be subject to the presentation of one or more import licences.2. Import licence applications may only be submitted to the competent authority of the Member State in which the applicant has applied for import rights.3. After the Commission has notified the quantities allocated pursuant to Article 5(1), import licences shall be issued on application by and in the names of the traders who have obtained import rights.4. Import licences shall be valid for 90 days from their date of issue within the meaning of Article 21(1) of Regulation (EEC) No 3719/88. However, licences may only be issued from 1 July of the year of import and their term of validity shall not extend beydond 30 June thereafter.5. Licences issued shall be valid throughout the Community.6. Without prejudice to the provisions of this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply.7. Notwithstanding Article 9(1) of Regulation (EEC) No 3719/88, import licences issued pursuant to this Regulation shall not be transferable and shall only confer rights under the tariff quotas where they are made out in the names appearing in the accompanying declarations of release for free circulation.8. Article 8(4) of Regulation (EEC) No 3719/88 shall not apply.Article 71. Imported animals shall be monitored in accordance with Article 82 of Regulation (EEC) No 2913/92 to ensure that they are not slaughtered within four months of their release for free circulation.2. With a view to ensuring that the obligation referred to in paragraph 1 not to slaughter imported animals is fulfilled and that duties not paid are collected where that obligation is not complied with, importers must lodge a security with the competent customs authorities. The security shall be equal to the difference between the customs duties laid down in the common customs tariff and the duties referred to in Article 1(1) applicable on the date of release for free circulation of the animals in question.The securities shall be released immediately where proof is supplied to the customs authorities concerned that the animals:(a) have not been slaughtered within the four months following the date of their release for free circulation,or(b) have been slaughtered within that period for reasons of force majeure or for health reasons or have died of disease or as a result of an accident.Article 8Licence applications and licences shall show:(a) in box 8, the country of origin; licences shall carry an obligation to import from that country;(b) in box 16, the CN codes given in Annex I;(c) in box 20, one of the following:- Razas alpinas y de montaÃ ±a [Reglamento (CE) n ° 1081/1999], aÃ ±o de importaciÃ ³n: ...- Alpine racer og bjergracer (forordning (EF) nr. 1081/1999), importÃ ¥r: ...- HÃ ¶henrassen (Verordnung (EG) Nr. 1081/1999), Einfuhrjahr: ...- Ã Ã »ÃÃ ¹Ã ºÃ ­Ã  Ã ºÃ ±Ã ¹ Ã ¿Ã Ã µÃ Ã ¯Ã ²Ã ¹Ã µÃ  Ã Ã Ã »Ã ­Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1081/1999], Ã ­Ã Ã ¿Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ...- Alpine and mountain breeds (Regulation (EC) No 1081/1999), Year of import: ...- Races alpines et de montagne [rÃ ¨glement (CE) n ° 1081/1999], annÃ ©e d'importation: ...- Razze alpine e di montagna [regolamento (CE) n. 1081/1999], anno d'importazione: ...- Bergrassen (Verordening (EG) nr. 1081/1999), invoerjaar: ...- RaÃ §as alpinas e de montanha [Regulamento (CE) n.o 1081/1999], ano de importaÃ §Ã £o: ...- Alppi- ja vuoristorotuja (Asetus (EY) N:o 1081/1999), tuontivuosi: ...- Alp- och bergraser (fÃ ¶rordning (EG) nr 1081/1999), importÃ ¥r: ...Article 91. Quantities not covered by import licence applications at 15 March of the year of import shall be awarded under a final allocation in respect of that year, open only to importers who have applied for import licences covering the total quantity to which they are entitled, irrespective of the difference between the two arrangements provided for in Article 2(1)(a) and (b).2. To that end, by 22 March of the year of import the Member States shall send the Commission details of quantities not covered by import licence applications received in respect of each serial number.3. The Commission shall take a decision as quickly as possible as regards the quantities remaining.4. Applications for import rights from interested importers as referred to in paragraph 1 must relate to 15 head.Where applications are submitted for a higher number, they shall be treated as covering that number only.5. Each applicant may submit a single application only per quota.Where applicants submit more than one application per quota, all their applications in respect of that quota shall be inadmissible.6. Applications for import rights must reach the competent authorities within five working days of the entry into force of the Commission decision referred to in paragraph 3.7. By the seventh working day following the closing date for the submission of applications as provided for in paragraph 6, the Member States shall send the Commission a list of applicants and the quantities applied for in respect of each serial number.8. For the purposes of this Article, Articles 5 to 8 shall apply mutatis mutandis.Article 10Regulation (EC) No 1012/98 is repealed.Article 11Regulation (EC) No 1143/98 is amended as follows:1. The second subparagraph of Article 2(1)(a) is replaced by the following: "However, the Member States may accept as the reference quantity import rights in respect of the preceding year of import that were not allocated owing to an administrative error by the competent national body."2. Article 7(2) and(3) are deleted.3. Article 8(c) is replaced by the following: "(c) in box 20, one of the following:- Razas de montaÃ ±a [Reglamento (CE) n ° 1143/98], aÃ ±o de importaciÃ ³n: ...- Bjergracer (forordning (EF) nr. 1143/98), importÃ ¥r: ...- HÃ ¶henrassen (Verordnung (EG) Nr. 1143/98), Einfuhrjahr: ...- Ã Ã Ã µÃ Ã ¯Ã ²Ã ¹Ã µÃ  Ã Ã Ã »Ã ­Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸.], Ã ­Ã Ã ¿Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ...- Mountain breeds (Regulation (EC) No 1143/98), Year of import: ...- Races de montagne [rÃ ¨glement (CE) n ° 1143/98], annÃ ©e d'importation: ...- Razze di montagna [regolamento (CE) n. 1143/98], anno d'importazione: ...- Bergrassen (Verordening (EG) nr. 1143/98), invoerjaar: ...- RaÃ §as de montanha [Regulamento (CE) n.o 1143/98], ano de importaÃ §Ã £o: ...- Vuoristorotuja (Asetus (EY) N:o 1143/98), tuontivuosi: ...- Bergraser (fÃ ¶rordning (EG) nr 1143/98), importÃ ¥r: ..."Article 12This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.However, Article 10 shall apply from 1 July 1999 only.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 24.(2) OJ L 210, 28.7.1998, p. 17.(3) OJ L 328, 30.12.1995, p. 31.(4) OJ L 303, 13.11.1998, p. 1.(5) OJ L 146, 20.6.1996, p. 1.(6) OJ L 331, 2.12.1988, p. 1.(7) OJ L 19, 26.1.1999, p. 4.(8) OJ L 143, 27.6.1995, p. 35.(9) OJ L 335, 10.12.1998, p. 39.(10) OJ L 302, 19.10.1992, p. 1.(11) OJ L 119, 7.5.1999, p. 1.(12) OJ L 145, 15.5.1998, p. 13.(13) OJ L 159, 3.6.1998, p. 14.(14) OJ L 117, 7.5.1997, p. 1.ANNEX ITaric codes>TABLE>ANNEX IIEC Fax No (32-2) 296 60 27/(32-2) 295 36 13Application of the first indent of Article 4(4) of Regulation (EC) No 1081/1999>PIC FILE= "L_1999131EN.002202.EPS">ANNEX IIIEC Fax No (32-2) 296 60 27/(32-2) 295 36 13Application of the second indent of Article 4(4) of Regulation (EC) No 1081/1999>PIC FILE= "L_1999131EN.002302.EPS">